 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    CHARLES E. YEAGER, et al.,                       Case No. 2:14-cv-02544-KJM-DB
11                       Plaintiffs,
12           v.                                        ORDER
13    PARSONS BEHLE & LATIMER, et al.,
14                       Defendants.
15

16                  In the parties’ joint statement, Mrs. Yeager requested that James Houpt, who

17   formerly served as General Yeager’s guardian ad litem in the related case, 2:13-cv-00007-KJM-

18   DB, “be formally appointed in this case and be allowed to attend the settlement conference.” ECF

19   No. 66 at 2. Mr. Houpt has agreed to attend the April 23, 2019 settlement conference and the court

20   appoints him only for the limited purpose of assisting General Yeager at that conference through

21   Mrs. Yeager, who stands in General Yeager’s shoes as of the court’s March 12, 2019 order. See

22   ECF No. 68 at 3. To be clear, the court is not appointing Mr. Houpt to serve as guardian ad litem

23   or obligating him to serve in any capacity beyond the settlement conference. Though he is not

24   required to do so, Mr. Houpt may submit a settlement conference statement, as outlined in the

25   court’s recent order. See id. at 3-4. Mr. Houpt’s limited purpose appointment does not relieve Mrs.

26   Yeager of her obligation to submit a settlement conference statement.

27                  The court DIRECTS the Clerk of the Court to serve a courtesy copy of this order as

28   well as the order at ECF No. 68 on Mr. Houpt.
                                                      1
 1               IT IS SO ORDERED.
 2   DATED: March 14, 2019.
 3

 4
                                     UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        2
